DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the claim limitation related to an “overmold” is not described in the specification with regards to structure or function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what constitutes an “overmold” as it is not described in the specification and it is unclear as to the structure. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hermann (US-2052467) in view of Hukki et al (US-6513665).

Referring to claim 1.  Hermann discloses a “Wire Sifting Screen”. See Figs. 1-5 and respective portions of the specification. Hermann further discloses a screening panel comprising: a frame (3) comprising a first frame end (3E) spaced from a second frame end (3E) in a longitudinal direction and a first frame side (3A) spaced from a second frame side (3A) in a lateral direction (See Pg. 2 Col. 2 L. 30-35); and a plurality of wires (1) extending from the first frame end to the second frame end, individual of the plurality of wires being coupled proximate a first wire end to the first frame end and being coupled proximate a second wired end to the second frame end, the plurality of wires being in tension between the first wire end and the second wire end and being configured to vibrate independently of each other. Hermann further discloses wherein the first frame end has a first neutral axis extending generally along a longitudinal axis of the first frame end, the second frame has a second neutral axis extending generally along a longitudinal axis of the second frame end; and the plurality of wires are arranged proximate a plane coincident with the first neutral axis and the second neutral axis.  If applicant disagrees that Hermann discloses a frame comprising first and second ends spaced in a longitudinal direction and first and second sides spaced in a lateral direction. It should be noted that it would have been obvious in view of Hukki. Hukki discloses a “Screen Mounting System”. See Figs. 1-8 and respective portions of the specification. Hukki further discloses a screen panel (28) comprising a frame (24) wherein the frame comprises a first frame end spaced from a second frame end in a longitudinal direction and a first frame side spaced from a second frame side in a lateral direction, likewise Hukki discloses at least one support (32) extending in a laterally between the first frame side and the second frame side, at a position spaced from the first frame end and the second frame end; and the plurality of mesh/wires disposed to contact the support (See at least Fig. 3). Further, it should be noted that it is generally known in the field of the art to provide a frame with a first end spaced from a second end and a first side spaced from a second side. It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (providing more structure and helping secure the wires), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. 



Claims 1-2, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann in view of Hukki et al (US-6513665). 



Referring to claims 1, 8-9, 19. Hermann discloses a “Wire Sifting Screen”. See Figs. 1-5 and respective portions of the specification. Hermann further discloses a screening panel comprising: a frame (3) comprising a first frame end (3E) spaced from a second frame end (3E) in a longitudinal direction and a first frame side (3A) spaced from a second frame side (3A) in a lateral direction (See Pg. 2 Col. 2 L. 30-35); and a plurality of wires (1) extending from the first frame end to the second frame end, individual of the plurality of wires being coupled proximate a first wire end to the first frame end and being coupled proximate a second wired end to the second frame end, the plurality of wires being in tension between the first wire end and the second wire end and being configured to vibrate independently of each other. Hermann further discloses wherein the first frame end has a first neutral axis extending generally along a longitudinal axis of the first frame end, the second frame has a second neutral axis extending generally along a longitudinal axis of the second frame end; and the plurality of wires are arranged proximate a plane coincident with the first neutral axis and the second neutral axis.  If applicant disagrees that Hermann discloses a frame comprising first and second ends spaced in a longitudinal direction and first and second sides spaced in a lateral direction. It should be noted that it would have been obvious in view of Hukki. Hukki discloses a “Screen Mounting System”. See Figs. 1-8 and respective portions of the specification. Hukki further discloses a screen panel (28) comprising a frame (24) wherein the frame comprises a first frame end spaced from a second frame end in a longitudinal direction and a first frame side spaced from a second frame side in 

	Referring to claim 2. Hermann discloses the invention as described above in detail. Hermann discloses wherein the wires are in tension. It is broadly construed and generally understood that that since the wires are in tension if the wire was cut at a longitudinal position between the first wire end and the second wire end, at least one of a first portion of the wire between the first wire end and the cut shortens in the longitudinal direction or a second portion of the wire between the second wire end and 

Referring to claim 5. Hermann in view of Hukki disclose the combination as described above in detail. Hermann doesn’t explicitly disclose wherein the plurality of wires are tensioned from about 2,000 lbs to about 5,000 lbs. It should be noted that Hermann discloses wherein the wires are tensioned. Moreover, this variation is predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Hermann as is well known in the art. Moreover, it should be noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges.

Referring to claims 6-7. Hermann in view of Hukki disclose the combination as described above. Hermann doesn’t disclose a polymeric structure encapsulating at least 

Referring to claim 10-18. With respect to claims 10-18, the method described in these claims would inherently result from the use Hermann’s “Wire Sifting Screen” in view of Hukki’s “Screen Mounting System” as advanced above.

Referring to claim 20. Hermann in view of Hukki disclose the combination as described in detail above. Hermann as discussed discloses a screening panel comprising a frame with frame ends and frame sides and a plurality of tensioned wires. . 



Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann in view of Bailey et al (US-2009/0230029).

Referring to claims 3-4. Hermann discloses a “Wire Sifting Screen”. See Figs. 1-5 and respective portions of the specification. Hermann further discloses a screening panel comprising: a frame (3) comprising a first frame end (3E) spaced from a second frame end (3E) in a longitudinal direction and a first frame side (3A) spaced from a second frame side (3A) in a lateral direction (See Pg. 2 Col. 2 L. 30-35); and a plurality of wires (1) extending from the first frame end to the second frame end, individual of the plurality of wires being coupled proximate a first wire end to the first frame end and being coupled proximate a second wired end to the second frame end, the plurality of wires being in tension between the first wire end and the second wire end and being configured to vibrate independently of each other. Hermann doesn’t disclose wherein the first or second frame end comprises a bonding surface or a raised bonding surface. Moreover, Hermann doesn’t disclose wherein the plurality of wires contact the boning surface and are secured to the bonding surface with an adhesive. Bailey discloses a 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653